DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Final Office Action in Response to the Amendments and Remarks filed on the 2nd day of December, 2021. Claims 1-4, 7-18 and 22-23 are pending. Claims 5-6 and 19-21 have been withdrawn from consideration. No claims are allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160357919 to Bojorquez et al. (hereinafter Bojorquez) in view of U.S. Patent Application Publication No. 20150142479 to Porter et al. (hereinafter Porter) in view of US Patent No. 10331855 to Bratton et al. (hereinafter Bratton) in view of U.S. Patent Application Publication No. 20030009367 to Morrison in view of U.S. Patent Publication No. 20140039920 to Nadai in view of U.S. Patent Application Publication No. 20110282690 to Patel et al. (hereinafter Patel). 
Referring to Claim 1, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches a content extraction system for extracting information content from a network data stream, the content extraction system comprising: 
non-transitory computer storage configured to store at least a portion of a network data stream; and
a hardware processor in communication with the non-transitory computer storage, the hardware processor (Examiner notes that the structure is addressed below) programmed to: 
access the at least a portion of the network data stream, wherein the network data stream comprises insurance claim data; 
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies over a provided computerized network (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
Bojorquez further discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
apply a machine learning technique to the at least a portion of the network data stream to extract an information content, wherein the extracted information content comprises, for each of a plurality of insurance claims, an identification of an insurance plan, an identification of a medication, an identification of a dosage, and an identification of a quantity
generate, from the extracted information content, a predictive formulary, wherein causing the apparatus to generate the predictive formulary comprises causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide (generate) access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 63, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Examiner notes that when interpreting the claim language directed to a broadly claimed “machine learning technique”, Specification paragraph 14 defines the “machine learning techniques to analyze the data stream so as to extract the appropriate information content. The machine learning techniques can include neural networks, support vector machines, fuzzy logic, inductive logic systems, belief networks, classifiers, Markov trees, decision trees, minimization techniques, and/or any other type of artificial intelligence technique”. 

While discussing computer systems accessing information without human intervention, the combination does not explicitly state machine learning algorithms are implemented. 
However, Porter, which talks about a method and system for drug prescription, teaches it is known analyzing information related to prescriptions in order to provide access to formularies and prescribed medicine information using a machine learning algorithm and other various computer processes known in the prior art such as regression models, random walk methods, cluster analysis, statistical analysis, etc. (See at least Porter: ¶ 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of analyzing information related to prescriptions in order to provide access to formularies and prescribed medicine information using a machine learning algorithm (as disclosed by Porter) to the known method and system incorporating a centralized 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of analyzing information related to prescriptions in order to provide access to formularies and prescribed medicine information using a machine learning algorithm (as disclosed by Porter) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by Bojorquez) to contain and communicate information about the patient, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of analyzing information related to prescriptions in order to provide access to formularies and prescribed See also MPEP § 2143(I)(D).
Examiner notes that neither Bojorquez or Porter teach, wherein causing the apparatus to generate the predictive formulary comprises causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims.
However, Bratton, which teaches an automated categorization, research, correction, enhancement, and resubmission for prescription payment system and method, teaches it is known wherein causing the apparatus to generate the predictive formulary comprises causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims (see at least Bratton: Col. 6 Line 36-41, Col. 28 Line 1-36: all discussing Bratton use of the stored information in order to determine if prior authorization is likely to be required). Specifically, Bratton teaches a system and method for managing, tracking, and determining whether or not prescribed treatments are covered with a plan prior to starting the regimen (see at least Bratton: Abstract, Cols. 19-26). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims (as disclosed by Bratton) into the method and system incorporating 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims (as disclosed by Bratton) into the method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez and Porter), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of causing the See also MPEP § 2143(I)(A).
store the predictive formulary in the non-transitory computer storage, wherein the predictive formulary comprises a database including a table having medication names, medication types, medication dosages, medication quantities and insurance plan information, wherein each combination of medication name, medication type, medication dosage, medication quantity, and insurance plan information comprises an indication of whether prior authorization is required
Specifically, Bojorquez further discloses a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 
Bojorquez does not explicitly disclose the computer structure (further addressed below).
provide, in response to a received claim and based on an analysis of the insurance plan information, medication name, medication dosage, and medication quantity against the predictive formulary, an indication of whether prior authorization is likely to be required
generate a prior authorization request in response to an indication that prior authorization is likely to be required

Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  
Bojorquez further discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
However, Morrison discusses it is known to incorporate various computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (see at least Morrison: Abstract, 27-29, 74, 76, 113, 115, 124 and 160-166).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (as disclosed by Morrison) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez, Porter, and Bratton) to regulate products and services that can and cannot be in a formulary or subject to reimbursement, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could See also MPEP § 2143(I)(D).
Examiner notes that the combination of Bojorquez, Porter, Bratton, and Morrison does not explicitly state upon receiving a claim, providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement.
However, Nadai teaches it is known to keep records of information and codes related to specific medical claims and issuing notifications to the patients when a prior authorization request is required (see at least Nadai: ¶ 392, 394, and 396-397).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement (as disclosed by Nadai) into the content extraction system for extracting information related to a predictive formulary from a network data stream (as disclosed by the combination of Bojorquez, Porter, Bratton, and Morrison). One of ordinary skill in the art would have been motivated to incorporate the feature of providing an indication that prior authorization is required while giving the patient or 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement (as disclosed by Nadai) into the content extraction system for extracting information related to a predictive formulary from a network data stream (as disclosed by the combination of Bojorquez, Porter, Bratton, and Morrison), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement into the content extraction system for extracting information related to a predictive formulary from a network data stream). See also MPEP § 2143(I)(A).
While the combination of Bojorquez, Porter, Bratton, Morrison, and Nadai teaches a method and system for determining formulary information related to a prescription submitted for a patient and determining whether or not a prior authorization is required, it fails to state:
generate a prior authorization request in response to an indication that prior authorization is likely to be required

Patel teaches it is known for the system to monitor and analyze received information in order to provide real-time, prospective examination and control over request for authorization to dispense medially coded drugs (see at least Patel: Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining whether or not a prior authorization is required based on the medication and generating a prior authorization to be completed for the specific medication (as disclosed by Patel) into the method and system for extracting information related to a predictive formulary and generating the predictive formulary from stored information related to the insurance and specific medication (as disclosed by the combination of Bojorquez, Porter, Bratton, Morrison, and Nadai). One of ordinary skill in the art would have been motivated to incorporate the feature of determining whether or not a prior authorization is required based on the medication and generating a prior authorization to be completed for the specific medication because it would reduce prior authorization time for physicians and pharmacies, and reduce payer and physician resources needed to prior authorizations (see Patel: ¶ 41-44).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining whether or not a prior authorization is required based on the medication and generating a prior authorization to be completed for the specific See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining whether or not a prior authorization is required based on the medication and generating a prior authorization to be completed for the specific medication into the method and system for extracting information related to a predictive formulary and generating the predictive formulary from stored information related to the insurance and specific medication). See also MPEP § 2143(I)(A).

Referring to Claim 2, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches the content extraction system of Claim 1 including wherein the non-transitory computer storage is in communication with a network which provides the network data stream.
Specifically, Morrison discusses it is known to incorporate various computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (see at least Morrison: Abstract, 27-29, 74, 76, 113, 115, 124 and 160-166).

Referring to Claim 3, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches the content extraction system of Claim 2 including wherein the network comprises a plurality of nodes and at least one edge node.
Specifically, Morrison teaches how the network is made up of a plurality of nodes and edge nodes (see at least Morrison: ¶ 27-28, 74, 76, 137, 140-142 and 166-172).

Referring to Claim 7, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches the content extraction system of Claim 1 including wherein the network data stream comprises medical insurance claim information.
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  
Bojorquez further discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).

Referring to Claim 22, the combination of Bojorquez, Porter, Morrison, Nadai, and Patel teaches the content extraction system of claim 1, wherein the predictive formulary comprises formularies predicted for insurance providers established based on statistical operations performed on the data stream.
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide (generate) access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 63, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Examiner notes that when interpreting the claim language directed to a broadly claimed “machine learning technique”, Specification paragraph 14 defines the “machine learning techniques to analyze the data stream so as to extract the appropriate information content. The machine learning techniques can include neural networks, support vector machines, fuzzy logic, inductive logic systems, belief networks, classifiers, Markov trees, decision trees, minimization techniques, and/or any other type of artificial intelligence technique”. 
Examiner notes that Bojorquez discloses a centralized formulary system for maintaining formulary data to service the needs of multiple users groups where the formulary information is updated automatically when the system accesses outside data sources (see at least Bojorquez: Abstract, ¶ 6, 40, 47, 56-57, 70-71 and 77). Examiner notes that Bojorquez further discusses the “logic” behind the system maintaining an active drug formularies (see at least Bojorquez: 
Porter, which talks about a method and system for drug prescription, teaches it is known analyzing information related to prescriptions in order to provide access to formularies and prescribed medicine information using a machine learning algorithm and other various computer processes known in the prior art such as regression models, random walk methods, cluster analysis, statistical analysis, etc. (See at least Porter: ¶ 46).

Referring to Claim 23, the combination of Bojorquez, Porter, Morrison, Nadai, and Patel teaches content extraction system of claim 1, including wherein the indication of whether prior authorization is likely to be required comprises a prediction, based on the predictive formulary, as to what will happen if the received claim is submitted to an insurance plan of the insurance plan information.
Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).

Patel teaches it is known for the system to monitor and analyze received information in order to provide real-time, prospective examination and control over request for authorization to dispense medially coded drugs (see at least Patel: Abstract). 


Claims 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160357919 to Bojorquez et al. (hereinafter Bojorquez) in view of US Patent No. 10331855 to Bratton et al. (hereinafter Bratton) in view of U.S. Patent Application Publication No. 20030009367 to Morrison in view of U.S. Patent Publication No. 20140039920 to Nadai in view of U.S. Patent Application Publication No. 20110282690 to Patel et al. (hereinafter Patel). 
Referring to Claim 8, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches the computer-implemented method for generating a predictive formulary for prescription medication (see at least Bojorquez: ¶ 4, and 5), the method comprising: 
under control of a predictive formulary platform comprising computer hardware: 
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
accessing an insurance claims data stream that comprises information associated with a plurality of prescription medication insurance claims, information associated with prescription medication for each of the plurality of prescription medication insurance claims, identification of an insurance plan for each of the plurality of prescription medication insurance claims, and an indication of whether a respective insurance claim has been accepted or rejected; 
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information 
analyzing the insurance claims data stream to determine which prescription medications are likely to require a prior authorization by a respective insurance plan
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 63, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
generating the predictive formulary for the insurance plan based at least in part on the analyzed insurance claims data stream, wherein the predictive formulary comprises a database including a table having medication names, medication types, medication dosages, medication quantities and insurance plan information, wherein each combination of medication name, medication type, medication dosage, medication quantity, and insurance plan information comprises an indication of whether prior authorization is likely to be required wherein generating the predictive formulary comprises establishing whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims
generating a prior authorization request in response to an indication that prior authorization is likely to be required
Specifically, Bojorquez discloses a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 
Bojorquez does not explicitly disclose the computer structure (further addressed below).
Specifically, Bojorquez further discloses a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  
Bojorquez further discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior 
However, Morrison discusses it is known to incorporate various computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (see at least Morrison: Abstract, 27-29, 74, 76, 113, 115, 124 and 160-166).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (as disclosed by Morrison) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by Bojorquez) to regulate products and services that can and cannot be in a formulary or subject to reimbursement. One of ordinary skill in the art would have been motivated to apply the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication because it would regulate products and services that can and cannot be in a formulary or subject to reimbursement (see at least Morrison: ¶ 26).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (as disclosed by Morrison) to the known method See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required to regulate products and services that can and cannot be in a formulary or subject to reimbursement). See also MPEP § 2143(I)(D).
Examiner notes that neither Bojorquez or Morrison teach, wherein causing the apparatus to generate the predictive formulary comprises causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims.
wherein causing the apparatus to generate the predictive formulary comprises causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims (see at least Bratton: Col. 6 Line 36-41, Col. 28 Line 1-36: all discussing Bratton use of the stored information in order to determine if prior authorization is likely to be required). Specifically, Bratton teaches a system and method for managing, tracking, and determining whether or not prescribed treatments are covered with a plan prior to starting the regimen (see at least Bratton: Abstract, Cols. 19-26). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims (as disclosed by Bratton) into the method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez and Morrison). One of ordinary skill in the art would have been motivated to incorporate the feature of causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims because it would streamline the overall prescription fill process and free up pharmacists to perform their primary tasks (see Bratton: Col. 1 Line 57-61).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of causing the apparatus to establish whether prior authorization is likely to be required for a received claim based on extracted information content for the plurality of insurance claims into the method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required). See also MPEP § 2143(I)(A).

However, Nadai teaches it is known to keep records of information and codes related to specific medical claims and issuing notifications to the patients when a prior authorization request is required (see at least Nadai: ¶ 392, 394, and 396-397).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement (as disclosed by Nadai) into the content extraction system for extracting information related to a predictive formulary from a network data stream (as disclosed by the combination of Bojorquez, Morrison, and Bratton). One of ordinary skill in the art would have been motivated to incorporate the feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement because it would provide optimized insurance claim items based on an insurance carrier of a patient (see Nadai: ¶ 49).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement (as disclosed by Nadai) into the content extraction system for extracting information related to a predictive formulary from a network data stream (as disclosed by the combination of Bojorquez, Morrison, and Bratton), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of providing an indication that prior authorization is required while giving the patient or individuals avenues to rectify the requirement into the content extraction system for extracting information related to a predictive formulary from a network data stream). See also MPEP § 2143(I)(A).
While the combination of Bojorquez, Morrison, Bratton, and Nadai teaches a method and system for determining formulary information related to a prescription submitted for a patient and determining whether or not a prior authorization is required, it fails to state:
generate a prior authorization request in response to an indication that prior authorization is likely to be required
However, Patel, which talks about a method and system for processing medical benefit prescriptions, teaches it is known to provide a knowledge-based ordering process for pharmaceuticals by identifying which pharmaceutical medication require a prior authorization, generating the prior authorization and streamlining the automation of completing prior authorizations (see at least Patel: ¶ 41-44, 57, 58, 61, 81, 87, 92, 98, 104-105, 130, 134-138, 140-144, 148, 167-174, and 179-182). 
Patel teaches it is known for the system to monitor and analyze received information in order to provide real-time, prospective examination and control over request for authorization to dispense medially coded drugs (see at least Patel: Abstract). 

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining whether or not a prior authorization is required based on the medication and generating a prior authorization to be completed for the specific medication (as disclosed by Patel) into the method and system for extracting information related to a predictive formulary and generating the predictive formulary from stored information related to the insurance and specific medication (as disclosed by the combination of Bojorquez, Morrison, Bratton, and Nadai), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than See also MPEP § 2143(I)(A).

Referring to Claim 9, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8, including wherein analyzing the insurance claims data stream comprises determining an identification of an insurance plan based at least in part on a BIN number, a PCN number, or an RxGroup number associated with a claim in the data stream.
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Morrison teaches that the system can identify information related to the insurance claims such as the plan or group number associated to a customer’s inquiry (see at least Morrison: ¶ 117-118 and 158).

Referring to Claim 10, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8, including the computer-implemented method of Claim 8, including wherein analyzing the insurance claims data stream comprises determining a prescription medication or a dosage based at least in part on an NDC number, a GPI number, or a DDID number associated with a claim in the data stream.
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, medication identifiers, NDC information GPI indicators, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 58-59, 60, 61, 75, 81, 82,  and Appendices 1.0, 1.3, 1.6, 1.8, 1.9, 2.0 and 2.1).

Referring to Claim 11, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8, including the computer-implemented method of Claim 8, further comprising filtering the claims in the data stream to remove claims for refills, duplicates, or rejected claims that were resubmitted and paid.
Specifically, Bojorquez discloses the system filtering out claims for drugs that are duplicates (see at least Bojorquez: Appendix 1.6).

Referring to Claim 12, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8, including wherein generating the predictive formulary comprises aggregating insurance claim data in the data stream and identifying patterns via a statistical technique or a data mining technique.
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 63, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Morrison teaches the system tracking experiences of consumer such as patterns (trends associated to specific medical service requests and storing the information after each session occurs (see at least Morrison: ¶ 153, 201 and 213).

Referring to Claim 15, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8, further comprising: receiving a request for whether a particular medication is listed in a predictive formulary for a particular insurance plan; and communicating a notification with information related to whether the particular medication is listed in the predictive formulary for the particular insurance plan.
Specifically, Bojorquez discloses the system and method providing a search interface for the users to input request for specific medications, formulary, insurance plans, etc., for the 

Referring to Claim 16, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 15, including, further comprising generating a prior authorization request for a prescription claim in response to establishing, from the predictive formulary, that prior authorization is required for a medication of the prescription claim with the insurance plan of the prescription claim.
Specifically, Bojorquez discloses the system generating a prior authorization for a specific prescription claim while generating formulary information which indicates if a prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 

Referring to Claim 17, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches a system for generating a formulary for a prescription medication, the system comprising: non-transitory computer storage configured to store at least a portion of the insurance claims data stream; and a hardware processor in communication with the non-transitory computer storage and programmed to perform the method of Claim 8.
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).

Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Specifically, Bojorquez discloses a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 
Bojorquez does not explicitly disclose the computer structure (further addressed below).
However, Morrison discusses it is known to incorporate various computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (see at least Morrison: Abstract, 27-29, 74, 76, 113, 115, 124 and 160-166).

Referring to Claim 18, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches a non-transitory computer storage comprising computer-executable instructions, that when executed by a hardware processor, cause the hardware processor to perform the method of Claim 8.
Specifically, Bojorquez discloses a computerized system to maintain prescription formularies (see at least Bojorquez: ¶ 4-5, 79-81). Bojorquez does not explicitly disclose the computer structure (further addressed below).
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  
Specifically, Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
Specifically, Bojorquez discloses a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 4, 6, 43, 47, 59, 60, 61, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1). 

However, Morrison discusses it is known to incorporate various computer processors connecting over a network in order to connect to a system for evaluating whether or not to perform potential actions related to prescribed health care products and medication (see at least Morrison: Abstract, 27-29, 74, 76, 113, 115, 124 and 160-166).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160357919 to Bojorquez et al. (hereinafter Bojorquez) in view of US Patent No. 10331855 to Bratton et al. (hereinafter Bratton) in view of U.S. Patent Application Publication No. 20030009367 to Morrison in view of U.S. Patent Publication No. 20140039920 to Nadai in view of U.S. Patent Application Publication No. 20110282690 to Patel et al. (hereinafter Patel) in view of U.S. Patent Application No. 20150324547 to Graham et al. (hereinafter Graham).
Referring to Claim 13, the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel teaches the computer-implemented method of Claim 8; the combination does not explicitly state wherein generating the predictive formulary comprises identifying combinations of medication types and insurance plans in which rejected claims exceed a predetermined threshold.
Examiner notes that Bojorquez discloses the system allowing users to access a data stream from various sources and databases comprising information related to an insurance claim for medication and prescriptions (see at least Bojorquez: ¶ 4, 5, 41, 71, 72, 75-76 (Fig. 29) and 82).  Specifically, Bojorquez discloses a centralized formulary server to provide access to information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (see at least Bojorquez: Figs. 15, ¶ 2, 4, 6, 43, 47, 59, 60, 61, 63, 81, and Appendices 1.0, 1.6, 1.8, 1.9, 2.0 and 2.1).
However, the combination does not explicitly state the user of predetermined thresholds when comparing medication types and insurance plans. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authorizing submitted prior authorization requests using threshold values when determining to reject or deny a claim (as disclosed by Graham) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez, Morrison, Bratton, Nadai, and Patel) to provide a prescription prior authorization approval rules engine with access to the stored drug criteria object for execution. One of ordinary skill in the art would have been motivated to apply the known technique of authorizing submitted prior authorization requests using threshold values when determining to reject or deny a claim because it would provide a prescription prior authorization approval rules engine with access to the stored drug criteria object for execution (see Graham: ¶ 10). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authorizing submitted prior authorization requests using threshold values when determining to reject or deny a claim  (as disclosed by Graham) to the known method and system incorporating a centralized formulary server to store information See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of authorizing submitted prior authorization requests using threshold values when determining to reject or deny a claim  to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required to provide a prescription prior authorization approval rules engine with access to the stored drug criteria object for execution). See also MPEP § 2143(I)(D).
Referring to Claim 14, the combination of Bojorquez, Morrison, Bratton, Nadai, Patel, and Graham teaches the computer-implemented method of Claim 13, including wherein the predictive formulary for an insurance plan includes medications in which the rejected claims for the respective insurance plan exceed the threshold.
Graham, which talks about a method and system for prior authorization drug request rules using a compiler, teaches it is known to use threshold amounts that are predetermined and stored .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160357919 to Bojorquez et al. (hereinafter Bojorquez) in view of U.S. Patent Application Publication No. 20150142479 to Porter et al. (hereinafter Porter) in view of US Patent No. 10331855 to Bratton et al. (hereinafter Bratton) in view of U.S. Patent Application Publication No. 20030009367 to Morrison in view of U.S. Patent Publication No. 20140039920 to Nadai in view of U.S. Patent Application Publication No. 20110282690 to Patel et al. (hereinafter Patel) in view of U.S. Patent No. 7730063 to Eder.
Referring to Claim 4, the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel teaches the content extraction system of Claim 1; The combination does not state wherein the machine learning technique comprises one or more of: a neural network, a support vector machine, a fuzzy logic technique, an inductive logic system, a belief network, a classifier, a Markov tree, a decision tree, a minimization technique, or an artificial intelligence technique.
However, Eder teaches it is known to using neural networks, artificial intelligence techniques, decision trees and support vector machine algorithms to provide a personalized medicine service (see at least Eder: Col. 24 Line 18-29; Col. 42 Line 24-42; Col. 49 Line 3-25; Col. 50 Line 50-57; Col. 56 Line 1-33 and 45-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using various machine learning techniques to provide personalized medicine systems (as disclosed by Eder) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel) to develop and maintain 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using various machine learning techniques to provide personalized medicine systems (as disclosed by Eder) to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required (as disclosed by the combination of Bojorquez, Porter, Bratton, Morrison, Nadai, and Patel) to develop and maintain a personalized medicine service, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using various machine learning techniques to provide personalized medicine systems to the known method and system incorporating a centralized formulary server to store information related to formularies such as tables containing medication names, types, dosages, quantities, insurance plan information and containing an indication as to whether prior authorization is required to develop and maintain a personalized medicine service). See also MPEP § 2143(I)(D).
Response to Arguments
103 Rejections
Applicant’s arguments, filed on the 2nd day of December, 2021, with respect to claims 1-4, and 7-18 under 35 USC 103 have been considered but have been found unpersuasive. Examiner notes that the Applicant has submitted that the applied combination does not specifically disclose generating a formulary and extracting information. Examiner respectfully disagrees and submits that the Bojorquez reference discloses the agued claim limitations. Specifically, Bojorquez specifically discloses generating a formulary using extracted/accessed/stored/received medical information (see at least Bojorquez: ¶ 43, 59-61: stating “[0059] The system may allow a user to export formulary data and create reports. One way in which the system may export data is in the form of a Prescription Drug Guide. This function may be accessed through the Export menu 20 on the Home Page 10. The system may allow the user to select the contract year to be viewed, and the language, as well as other characteristics about the report. Once the user has selected the necessary criteria, the system displays the requested Prescription Drug Guide. Referring to FIG. 15, an example Prescription Drug Guide Report 68 according to an example embodiment is shown. As shown in FIG. 15, the Prescription Drug Guide Report may list Formulary identifiers, NDC information, Drug Names, Strengths, and Dosage Forms, as well as other information. The files generated by the system for the Prescription Drug Guide searched may be exported as a tab delimited file and saved for later use. An example of fields and field characteristics in an exported report is shown in Appendix 1.8. The system may also allow a user to export a printable drug list report. [0060] The system may also allow a user to create and export many different types of reports. Reports may be exported in tab delimited form to applications such as Microsoft Excel® or may be exported in 
Furthermore, Bojorquez discloses extracting the various datasets argued in paragraphs 78 and 105 state “system may provide an online drug list that can be accessed by a healthcare benefit company's member. Using the web, a member may select the type of health plan and select a particular drug to see whether that drug is covered by the health plan. Referring to FIG. 30, a sample online drug list search page 102 according to an example embodiment is shown. This page allows a user to select a drug plan category (for example, Medicare Plans) and then search for a drug either by name, alphabetically, or by therapeutic class. Referring to FIG. 31, a sample provider drug search results page 104 of an example embodiment is shown. The results shown on this page 104 are for the drug Plavix, and its coverage under different Medicare plans. Also shown are possible alternatives for Plavix. The system may run the online drug list by creating multiple web files for the Context Drug list, Formulary Information, Drug Information, Alternative Logic, and Conditions. The system may extract drug data for the online drug list on a periodic basis, such as once a week, and create multiple web files to support the online drug list application. Examples of data elements and rules for web files, including a Context drug list, formulary information, drug information, alternative logic, and condition, is shown in Appendices 2.4 through 2.8.”). Therefore, the primary reference of the combination discloses the argued claim limitations directed to generating a formulary and extracting information. 
The claims stand rejected under 35 USC 103.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 20140088981 to Momita et al. (hereinafter Momita) which discuses a method and system for proactive identification of formulary change impacts to insurance coverage.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689